NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 11, 2016*
                              Decided February 19, 2016

                                        Before

                       DIANE P. WOOD, Chief Judge

                       RICHARD A. POSNER, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge
No. 15-2267

STEVEN WRIGHTSMAN,                            Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Northern District of Indiana,
                                              South Bend Division.
      v.
                                              No. 3:15-cv-00087
MARION THATCHER and
RON NEAL,                                     Theresa L. Springman,
     Defendants-Appellees.                    Judge.

                                       ORDER

       Steven Wrightsman, an Indiana prisoner, challenges the dismissal of his
complaint brought under 42 U.S.C. § 1983. Wrightsman claims that he is being denied
equal protection because other inmates in an “Honor Program” at his prison are
rewarded with privileges not available to him and others in the general population.
Because Wrightsman’s complaint does not state a claim, we affirm the dismissal.



      * The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2267                                                                             Page 2

       Wrightsman named as defendants the superintendent and the administrator of
the Honor Program at the prison where he is incarcerated. According to Wrightsman,
the inmates accepted into the Honor Program are allowed special privileges, including
more time outside their cells, up to twice as many visits, exclusive access to video games,
and greater availability of exercise machines and microwaves. To be eligible, inmates
must be at least 30 years old (previously the minimum age was 35) and cannot have
committed an infraction of any type for 24 months or an infraction involving violence for
48 months. Wrightsman attached to his complaint a grievance complaining that he was
being excluded from the Honor Program because of his age, not because of misconduct.
Wrightsman was 33 when he submitted that grievance in 2014, so apparently the
minimum age had not yet been lowered to 30. In his complaint Wrightsman asserts that
he is being treated “disparately without any relation to a legitimate penal interest,” but
he also explains that he is not interested in admission to the Honor Program.

        At screening, see 28 U.S.C. § 1915A, the district court interpreted Wrightsman’s
complaint as raising a claim of age discrimination but reasoned that the program’s age
classification is presumptively rational and thus the complaint fails to state a claim.
Wrightsman moved for reconsideration, clarifying that he is not claiming age
discrimination and repeating that he does not seek entrance into the Honor Program.
Rather, he insisted, he meets the criteria for participation in the program and thus, even
without applying, should receive the same benefits as prisoners who are accepted into
the program. The district court denied this motion.

      On appeal Wrightsman essentially argues that the Equal Protection Clause
guarantees inmates in the general population the same privileges given to prisoners
accepted into the Honor Program. He has “tried to get these rewards, but nothing
worked,” Wrightsman says, even though he sees himself as a “role model inmate.”
Wrightsman has never asserted, though, that he applied for entry into the Honor
Program after becoming age eligible. Nor has he said that he was ever turned away for a
reason other than his age.

        Where disparate treatment is not based on a suspect class and does not affect a
fundamental right, prison administrators may treat inmates differently if the unequal
treatment is rationally related to a legitimate penological interest. See City of Cleburne,
Tex. v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439–41 (1985); Johnson v. Daley, 339 F.3d 582,
585–86 (7th Cir. 2003) (en banc); May v. Sheahan, 226 F.3d 876, 882 (7th Cir. 2000); Stanley
v. Litscher, 213 F.3d 340, 342 (7th Cir. 2000). A presumption of rationality applies, and a
classification will be set aside only if no ground can be conceived to justify it. See Ind.
No. 15-2267                                                                             Page 3

Petroleum Marketers & Convenience Store Ass'n v. Cook, 808 F.3d 318, 322 (7th Cir. 2015);
Johnson, 339 F.3d at 586.

        Wrightsman cannot overcome this presumption, as there are obvious
justifications for extending preferential treatment to inmates in the Honor Program. Age
can be used permissibly as a proxy for maturity, see Kimel v. Fl. Bd. of Regents, 528 U.S. 62,
83–84 (2000); Stiles v. Blunt, 912 F.2d 260, 267–68 (8th Cir. 1990), and conditioning benefits
on demonstrated good behavior encourages rehabilitation, institutional security, and the
safety of inmates, staff and visitors, see McGinnis v. Royster, 410 U.S. 263, 271–73 (1973);
Singer v. Raemisch, 593 F.3d 529, 535 (7th Cir. 2010); Harbin-Bey v. Rutter, 420 F.3d 571, 576
(6th Cir. 2005); Woodson v. Attorney Gen., 990 F.2d 1344, 1349–50 (D.C. Cir. 1993). In his
appellate brief, Wrightsman even concedes that the purpose of the program is to
“reward good behavior of inmates.” And though Wrightsman asserts that the Honor
Program violates the Equal Protection Clause because prisoners meeting the admission
criteria cannot be rewarded without applying to the program, there are many rational
reasons for requiring an application to evaluate the prisoner before awarding benefits.
See Mcginnis, 410 U.S. at 272–73.

       Wrightsman incurred one “strike” for filing his complaint and a second for
pursuing this appeal. See 28 U.S.C. § 1915(g); Robinson v. Sherrod, 631 F.3d 839, 843
(7th Cir. 2011); Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).

                                                                                AFFIRMED.